Explanations of vote
in writing. - (PL) I voted in favour of the report by Mr Costa on amendment of the agreement between the European Community and the Kingdom of Morocco on certain aspects of air services. This relates to a proposal for a Council decision on agreeing a Protocol amending the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services to take account of the accession to the European Union of the Republic of Bulgaria and the Republic of Romania.
The Protocol provides for essential changes to bilateral agreements on air services between the Kingdom of Morocco and the Republic of Bulgaria and the Republic of Romania pursuant to the accession of the latter two countries to the European Union.
Both Bulgaria and Romania had previously concluded agreements on air services with Morocco, in 1966 and 1971 respectively. The European Community, however, concluded a horizontal agreement in December 2006. It is therefore necessary to adjust the agreements to Community legislation and enable both new Member States to accede to the horizontal agreement.
in writing. - (RO) The Romanian Members of the European Parliament from the Group of European Socialists abstained from voting on the report regarding the agreements between the EC and Georgia, Lebanon, Maldives, Moldova, Singapore and Uruguay on certain aspects of the air services due to the reference, in the text of the Agreement with the Republic of Moldova, to the Moldavian language in the phrase "Concluded in Luxembourg in two counterparts in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovakian, Slovenian, Spanish and Swedish and in the Moldavian language”.
The delegation of Romanian Social Democrats emphasizes that Romania's participation in this agreement does not involve the acknowledgment of the designation of "Moldavian” language. The Romanian Members of the Group of European Socialists reiterate that, in compliance with the factual and scientific evidence, including the interpretation of the Academy of Sciences of the Republic of Moldova (of September 1994), the correct designation is the Romanian language.
It is necessary to take into consideration the fact that, in many other agreements, the Commission has used the neutral wording "Concluded at...... in ........ day of ........... of the year ............ in two counterparts in each of the official languages of the Parties, each text having equal legal power”.
We regret the fact that this wording was not used in the agreements with the Republic of Moldova and recommend the use of this neutral wording in the official documents regarding the EU relationship with the Republic of Moldova.
in writing. - Briefly I want to raise through my support of this report the problems still being experienced by EU airlines in regard to rights to fly over Russia.
These rights are not only restricted by the Russian authorities but they are also expensive, issued in a discriminatory way, and in a manner that clearly disadvantages EU carriers, particularly those flying a number of routes to the Far East.
This problem has been known about for some considerable time but the unwillingness of the Russian authorities to renegotiate with the EU on this issue has been both expensive and unhelpful.
We now need the Commission and the Russian authorities to reinvigorate their efforts to find a solution to this very serious problem.
in writing. - (DE) Even though various reactor accidents occurred many years ago, we are still paying the price of past mistakes. Immediately after nuclear accidents, things like game, berries and mushrooms are temporarily removed from our menus, only to reappear after a short while. It is important to set restrictive maximum permissible levels, but there is still a shortage of studies on the effects of radiation on humans, just as the emerging field of genetic engineering has been insufficiently researched.
The EU must devote itself without delay to these important and urgently awaited impact studies, make preparations for the abandonment of nuclear energy and leave it to the Member States to take their own decisions on the use of genetic engineering. Since the aforementioned points were not adequately addressed in the report, I abstained.
in writing. - The common organisation of the market in fisheries products is intended to ensure stability in the market and security of income for those involved in the sector. These aims and, indeed, the aims set out in the EC Treaty are worthy and should have led to prosperity in Europe's fishing communities.
Unfortunately the past two and a half decades of centralised Brussels control in the form of the CFP have been disastrous for those communities. A thriving market with job security are not achievable within the context of the CFP and control of fisheries management must be returned to the nations dependent on fisheries.
in writing. - (SV) I voted against the report because it deals with provisions for the common agricultural policy, which we want to abolish. The common agricultural policy needs to be radically reformed, and for a few years now we have been calling for a discussion to start as early as possible. We think that the EU should already start to cut back on agricultural support in 2010, after the so-called health check on the long-term budget for 2007-2013.
This is why the Junilistan Members are usually unable to vote for the various reports on agriculture which come before the European Parliament.
in writing. - (EL) Plant hygiene and the certification of propagation material for fruit-bearing plants and fruit trees are of the highest importance for the producer because the initial establishment of an orchard, when properly accomplished, is a guarantee of good produce. Undoubtedly the legislation needs to be adapted to developments in the sector.
However, although we agree with most of the amendments to Mr Gklavakis's report, we have reservations and disagree with those amendments which accept genetically modified propagation material, even as rootstock, because it poses risks to human health and the environment. As yet there are no scientific studies guaranteeing that there are no effects. As regards imports from third countries, we agree that there should be no deviations because there are risks of the spread of pathogens in the European Union, with repercussions on production, product quality and agricultural income.
in writing. - (PT) We defend the application of the principle of subsidiarity. As a result, we agree that the Community should not impinge upon Member States' competence. This is the case, for example, with locally supplied services which do not involve cross-border activities and therefore have, in principle, no effect on the functioning of the internal market. As a result, in the area of indirect taxation and as regards the setting of VAT rates, each State must be totally free to act.
Even if the Council decides on a definitive system for the taxation of intra-Community transactions, Member States should be able to apply reduced rates or possibly even zero rates to goods and services which meet basic needs, such as food and medicines, and also to locally supplied services, including services and provision of goods linked to education, welfare, social security work and culture.
Even if a definitive system for the taxation of intra-Community transactions is decided by the end of 2010, Member States should be able to apply reduced VAT rates in order to reinforce the existence and maintenance of locally supplied services as well as their role in the formal economy.
in writing. - (FR) For once we were tempted to vote in favour of a report on VAT by this Parliament. It favours abandoning the aim of definitive arrangements based on taxation in the country of consumption, and this objective alone justified the increased harmonisation of rates. It also favours applying the principle of subsidiarity, which would allow the Member States to apply zero VAT to services provided locally, such as catering or other aspects, as a solution to social, educational and cultural aims etc. It also seeks to maintain many derogations which should have terminated in 2007 until 2010. We agree with all this.
However, we cannot agree with the desire to maintain European legislation on VAT and the wish to secure identical rates whatever happens, in the name of simplification of trade and customs formalities for intra- EU trade. Taxation is a sovereign responsibility of individual countries, and the disparities concerning one type of tax often offset inequalities in another. They are not, therefore, always illegitimate.
in writing. - (PL) In the context of the ongoing debate on transitional VAT rates, the European Parliament was asked for its opinion regarding extension of the temporary provisions concerning these rates. We are today voting on this opinion. It somewhat belated, as we are aware that the European Union has decided to continue applying preferential VAT rates after 1 January 2008. Nonetheless, I believe this is a very important opinion.
It certainly is the right decision for the countries that joined the Union in 2004, and we fully endorse it. Parliament's opinion on the subject is unambiguous and advocates retaining certain temporary provisions concerning VAT rates. The decision merits broad support.
in writing. - I voted in favour of the van den Burg report on VAT. The report highlights the importance of the subsidiarity principle in taxation matters and, correctly I believe, states that the principle should apply where services have no cross-border element and accordingly have no impact on the internal market.
in writing. - (FR) The Commission can never get it right on the subject of VAT. In the 1980s the Cockfield Report called for a range of VAT rates. In fact, there was only a minimum rate of 15%, 5% as the normal rate and the lower rate.
Then the European Commission wanted VAT at the rate applied by the country of origin. In practice VAT was levied at the rate applied by the country of destination. It was a provisional system that became a definitive system: the so-called 'Bolkenstein VAT' was not introduced. There were now lower rates of VAT for French catering entities, CDs and activities generating a workforce.
The Commission gave in at least provisionally in its list in Annex H to the Sixth Directive in 1977, because it realised that Germans could hardly drive their Mercedes to a cross-border lunch at the low-VAT restaurant.
What a shame it did not realise in 1993 that with no border controls intra-Community VAT was an inexhaustible source of large-scale fraud. The philosophical logic of VAT, an intelligent tax since it is economically neutral, is inaccessible to the vast majority of Commission officials. That is why their legislation has failed constantly on this issue for the past 20 years.
I would like to draw attention to the two amendments that I proposed and that have been approved in the final report.
The first proposal states that every country should have the right to apply reduced rates of VAT or, in exceptional circumstances, possibly even zero rates to basic goods and services, such as food and medication, for social and environmental reasons and for the benefit of the consumer.
The second proposal states that it should be possible to apply reduced or even zero rates of VAT to goods linked to education, social security and culture.
At present, reduced rates of VAT can already be applied to goods linked to education. This amendment reinforces this.
I appeal to the Council of Ministers to follow the European Parliament's policy.
in writing. - (PT) Our abstention on this report is due to the doubts surrounding the establishment of ARTEMIS, its functioning and its management. The formation of joint undertakings in the context of public-private partnerships, as is the case with the establishment of ARTEMIS in order to implement a Joint Technology Initiative, as set out in this report, includes the idea of using public funds for private purposes and interests, whereas cooperation in the other direction, either financial or involving the transfer of knowledge, seems to be absent.
In this context, the objectives seem to be contradictory as the private initiative pillar is founded on the accumulation of profits whereas the public service pillar is founded on the service of public interests and on the response to the concerns of the population.
However, investment in research, particularly in the area of integrated IT systems, is a contribution which we regard as essential for the development of technology in Europe.
in writing. - (PL) Madam President, ARTEMIS is the first of four proposed joint undertakings with a joint aim and justification. The others are Clean Sky, ENIAC and Innovative Medicine. All four enterprises even have a joint headquarters in Brussels, which remains a joint capital for the Fleming and Walloon peoples.
Parliament's Committee on Budgets expressed its support for the four new institutions provided for under the Seventh Framework Programme. It did so in the hope that the public-private partnership model devised for them will prove more realistic than was the case for the Galileo Programme. It should be noted, however, that the time frame and budgetary arrangements for ARTEMIS and the other joint undertakings (2008-2013) are not in line with standard financial arrangements laid down in the seven-year financial perspective 2007-2013. This could give rise to certain problems in the future.
We also noted the relatively low figure allocated to administrative costs in the breakdown of total expenditure on the four joint undertakings, namely EUR 84 million for the years 2008-2017. This represents around 3.5% of the total expenditure and substantiates our concerns. The question of proliferation of institutions within the framework of the European Union remains open, however, and does not only involve the institutional reconstruction of the Seventh Framework Programme.
(SK) The Innovative Medicines Initiative is a unique initiative instigated by the European Commission and the European Federation of Pharmaceutical Industries and Associations, which will have a budget of EUR 2 billion to 2013. That is why I also voted in favour of the report.
I am convinced that this partnership between the private and public sectors will help to speed up the distribution of better and safer medicines.
I am happy that the Innovative Medicines Initiative will improve research conditions and with them the chances of developing better medicines for the treatment of neglected diseases.
Secondly, as a member of the small and medium-sized enterprises association I am thrilled with this first public-private partnership, which includes funding for cooperation between small and medium-size enterprises, universities, research centres, academies and associations, which are members of the EFPIA.
This method of financing will at last provide access to the required resources and thereby create a favourable environment for research in the European Union and increase its competitiveness. Our Member States should expect results....
(The President cut off the speaker)
(CS) Mr President, I am one of the critics of the lack of cooperation between large corporations and universities and I also object to the low level of resources available for research within the EU, due to the fact that, compared with the US, only one third of funding here comes from the private sector. Today at last we are sending very good news from Strasbourg to the European research industry by adopting a seven-year plan for innovative medicine at the cost of EUR 2 billion. The format of this undertaking is innovative in itself as it represents a partnership between the private and public sectors. This can double the available resources and also helps to unify research targets. I believe it will give a fresh impulse to knowledge management, education and vocational training. I am convinced that we can reverse the trend of falling efficiency in the European pharmaceutical industry and achieve a more easily accessible high-quality treatment, especially of cancer and Alzheimer's disease. I would like to thank the rapporteur for getting the report to its successful second reading.
in writing. - (FR) In my capacity as rapporteur I am very pleased with the adoption of this report on setting up an Innovative Medicines Initiative Joint Undertaking (IMI).
Implementation of this public/private partnership between the European Federation of Pharmaceutical Industries' Associations (EFPIA) and the European Commission represents a major promising step forward for large-scale research programmes. The European Commission is duty bound to consider European needs from another angle.
The IMI will have a total budget of EUR 2 billion between 2008 and 2013. The European Commission's contribution of EUR 1 billion will be disbursed to SMEs and universities. In return, major companies will match this amount with a contribution in kind. They will involve the SMEs and universities by providing them with tools and methodologies to better predict the harmlessness and effectiveness of medicines, intelligent infrastructures and knowledge management.
This cooperation between leading businesses, small-scale research centres, SMEs and universities will help fashion their research projects. IMI will also make improvements to knowledge transfer at universities and in business, and to the involvement of smaller companies in European research.
in writing. - (PL) The subject of innovative medicines is particularly close to my heart, because I am actively involved in Poland with helping children suffering from rare genetic diseases. Unfortunately, these children are not covered by any health insurance programmes, and the medicines they require are too expensive. In most European countries, the cost of the medicines needed to keep such children alive and give them the opportunity to live near-normal lives is refunded.
As a Member of the European Parliament, I realise how important a European approach to the whole issue of medicines is. I refer to innovation, Union support for research and for scientists, and also to Union encouragement of pharmaceutical concerns, urging them to develop new medicines. In my opinion, the report by Mrs Grossetête is very important indeed.
I agree that the Union must change to a new and more effective method of managing research and innovation aimed at promoting the economic development of our continent, bringing relief to our citizens and even saving their lives in some cases. The European Commission's proposal to create joint technology initiatives will harmonise and simplify project financing.
With regard to research programmes on innovative medicines, it is important to involve SMEs, universities, patients, hospitals and the pharmaceutical industry, to ensure that medicines are safer, cheaper and more readily available. The public-private partnerships proposed by the Commission are therefore an excellent solution. They represent a new option for the pharmaceutical research sector.
in writing. - (ES) The Spanish Socialist Delegation voted in favour of the Ek report on the creation of the Clean Sky Joint Undertaking, but I wish to make it clear that the basic principles of openness and transparency must be strictly observed in all Joint Technology Initiatives. In particular, with regard to Clean Sky the Spanish Socialist Delegation has always supported the need for open and competitive invitations to tender to ensure equitable access for participants in all the Member States on the basis of excellence.
In view of all this, the Spanish Socialist Delegation wishes to place on record that the Clean Sky undertaking must not constitute a precedent for future Joint Technology Initiatives or for other instruments of the Seventh Framework Programme, and considers it is essential that all the Member States participate on an equal footing.
in writing. - (PT) As European citizens, we enjoy a series of rights, including the right to diplomatic and consular protection. All EU citizens may be protected by the diplomatic and consular authorities of any other Member State where their country does not have an embassy or consulate in the territory of a third country.
This issue is even more relevant if we consider that there are only three countries - China, Russia and the US - where all the EU Member States have diplomatic and consular representation.
In addition to the fact that the representation of Member States in third countries can differ widely, there are also cases where this representation is non-existent (such as the Maldives).
I support this initiative which aims to ensure that the provisions of Article 20 of the EC Treaty and Article 46 of the Charter of Fundamental Rights can be effectively used in practice, by laying the foundations for a genuine harmonised fundamental right to diplomatic and consular protection for all EU citizens, regardless of their nationality.
The establishment by the Treaty of Lisbon of a European Foreign Service with its own competences and responsibilities is also positive.
Agreeing that it is essential to inform the people, I support the establishment of a single European emergency telephone number which will enable EU citizens to obtain the information they need, particularly in critical and emergency situations.
in writing. - I voted in favour of the Varvitsiotis report, which seeks to enhance diplomatic and consular protection for EU citizens living or travelling in countries in which their home Member State does not have representation. My own country, Scotland, does not currently have independent diplomatic representation anywhere in the world. I believe that situation is likely to change in the next few years, and I look forward to Scotland's overseas representatives being there for all EU citizens in time of need.
in writing. - (DE) The case of Muhammad the teddy bear has brought home to us once again how easy it is to get into a tight spot in a foreign country. It does not always take a natural disaster, an accident or the loss of a passport; a cultural misunderstanding can be enough. We still have a great deal to do in this area. In Turkey, for example, an applicant country for accession to the EU, life can be dangerous for Western travellers, since - as a very recent study demonstrates - the oft-proclaimed improvement in the protection of minorities exists only on paper, and the situation on the ground has actually deteriorated.
Two things, therefore, need to be done. The first is to establish a sound network of diplomatic missions that can serve our citizens as an anchor, and the second is to ensure that the travelling public are not only aware of an ambassador's responsibilities but also know that they can seek assistance from the embassy of any EU Member State. In the light of these considerations, I voted for the envisaged action plan.
in writing. - (PL) There are only three countries in the world where all European Union Member States have diplomatic and consular representation, namely China, the United States and Russia. There is no representation whatsoever in certain popular tourist destinations.
Pursuant to the Commission's initiative, every European citizen is entitled to diplomatic and consular protection from any other Member State with a representation in a third country on the same conditions as the citizens of that other Member State. This is only relevant, however, when the home Member State has no embassy or diplomatic representation in a third country. I am in favour of such a solution.
Unfortunately, in view of the content of the second part of this motion for a resolution, I was obliged to vote against it. Mutual practical diplomatic and consular assistance in the broadest sense of the notion must not involve assuming the competences of any other Member State. Regrettably, that is what the motion for a resolution aims to achieve.
in writing. - (PL) I abstained in the vote on diplomatic and consular protection for citizens of European Union Member States. Clearly, however, I would like such protection to be provided.
On 11 September 2007 the Belgian police beat up and arrested Mr Borgheio, a Member of the European Parliament, in front of the European Parliament's building even though he identified himself as an Member of the European Parliament and informed the police about his parliamentary immunity. This incident shows that it is not necessary to seek out third countries to appreciate that the protection provided is not as good as it could be, even in the case of parliamentarians. I believe we should first deal with the situation in our immediate vicinity.
in writing. - (PT) This seventh Amending Budget for the year 2007 includes a further EUR 4 324.8 million in revenue and also a decrease of EUR 1 651.4 million in expenditure, thus allowing the Member States to reduce their contributions to the Community budget by around EUR 5 976.2 million.
While the increase in revenue is largely due to the VAT and GNI balances, budgetary under-implementation is mainly responsible for the significant reduction in expenditure, with the cuts essentially affecting the headings of cohesion, fisheries, environment and agriculture.
The late adoption of many operational programmes of the Structural Funds for the 2007-2013 period (and others) is the justification given by the Commission and by the Council for not using the appropriations forecast for 2007. However, these amounts are not transferred to the 2008 budget to respectively boost the appropriations for these policies. It is noted that the amounts forecast in the 2008 Budget for these headings are within those agreed in the Multiannual Financial Framework 2007-2013.
The non-implementation of these amounts in the Community budget is very worrying and should be very closely monitored given that 2007 is the first year of the new financial framework 2007-2013 and that Rule N+2 is still being applied in relation to the previous financial framework within which the appropriations must be fully used by 2008.
in writing. - (PL) We are living in the 21st century, and have no option but to adjust to new and fast-changing circumstances.
That is why I warmly welcome the report by Mr Heaton Harris on the introduction of a paperless environment for customs and trade.
The provisions of this document are very relevant to modern Europe and should be introduced as a matter of urgency. They refer to the tools with which to create a new generation of working environment in customs and trade. I refer to the establishment of a paperless environment, which is so necessary mainly to relieve our officials, who are reeling from the demands of unnecessary administrative paper documentation. We should also keep in mind issues pertaining to environmental protection and the quantities of trees that have to be sacrificed to meet the demand for paper required for this purpose.
I consider the introduction of electronic customs systems to be particularly important and urgent. I also advocate the creation of 'Single Window' and 'One-Stop Shop' facilities. I am convinced Europe should invest more in this type of solution, to ensure that the statements in the Lisbon Strategy become more than empty words.
in writing. - (CS) We are now confronted with a serious problem of trying to control the immense volume of imported goods, mainly from Asia. Solving this problem requires customs systems that are electronic and interconnected. Electronic trade and customs have already become a necessity for an efficient European market, even prior to the introduction of the modernised customs code. I would like to point out that we also need a system capable of intercepting goods which do not conform to the European safety standard and preventing such goods from entering the EU. The text we adopted today will provide for much more effective control of imports. It also has the advantages of a single window and a one-stop shop, which will provide access to information on international transactions not only for customs authorities but also for suppliers, buyers and hauliers. No doubt this system will also be used by the national supervisory bodies responsible for controlling the safety of goods on the market. The Commission has slowed down the implementation of the system into three stages to be introduced in 3, 5, and 6 years. I am afraid, however, that much faster action is needed and I hope that the Commission will soon be pressurised to revise its decision.
(LT) I am glad that the Baltic Sea, the most polluted sea in Europe, has been selected as a pilot area for the implementation of the Marine Strategy Framework Directive.
The Directive of the European Parliament and of the Council leaves implementation of the Marine Strategy Framework Directive to the Member States, having drawn up an integrated framework for marine policy in the Baltic Region.
Nine countries in the Baltic Region are EU Member States and there is only one third country - Russia. There are substantial doubts as regards improvement of the Baltic Region's environmental status 2010. These doubts arise because of the plans to develop the Russo-German gas pipeline across the whole of the Baltic Sea. We will all suffer the consequences of the construction and exploitation of this gas pipeline. The sea water will be used for testing the pressure in the gas pipeline; afterwards it will be pumped back into the sea.
In addition, chemical weapons from the Second World War lurking at the bottom of the sea also represent a danger.
I support the document; nevertheless, I find it hard to visualise the integrated EU framework for improving the environmental status of the Baltic Sea. Moreover, in my opinion, we should involve Russia in the development and implementation of this framework.
in writing. - (PT) I voted in favour of Mrs Lienemann's recommendation for second reading on the Council common position for adopting a directive of the European Parliament and of the Council establishing a Framework for Community Action in the field of Marine Environmental Policy (Marine Strategy Framework Directive).
The compromise reached between the European Parliament and the Council will enable a framework to be established for the protection and preservation of the marine environment, the prevention of its deterioration and, where practicable, the restoration of that environment in areas where it has been adversely affected.
in writing. - (PT) Today we adopted the recommendation for second reading on the common position establishing a Framework for Community Action in the field of Marine Environmental Policy.
Bearing in mind the economic, social and environmental aspects, it seems fairly important to have a policy for the marine environment with the necessary cooperation and coordination between the various countries, while all retaining their full sovereignty over their territory and resources. However, the central issue is respect for the sovereignty of the Member States, particularly over their exclusive economic zones (EEZs) and their capacity to adopt independent measures to protect their resources.
As a result, we cannot forget that the proposed 'Reform' Treaty contains a clause which aims to give the European Union exclusive competence for the management of marine resources within the common fisheries policy.
Furthermore, it must also be taken into account that marine pollution and intensive maritime transport impact on fishing activity and the protection of marine resources. Fishermen are therefore the first to be interested in protecting and regenerating marine resources. As a result, measures to ensure recovery of stocks must include measures with adequate financing in order to offer economic and social compensation to the sector and its workers.
in writing. - (FR) I voted against this report, which encourages the Member States to take the necessary measures towards 'good environmental status' in marine affairs by 2020.
The marine environment hosts vital resources and its ecosystem provides essential services such as climate regulation and oxygen production.
Policies concerning maritime transport, fishing, energy or even tourism have evolved separately, occasionally leading to failures, inconsistencies or usage conflicts.
A more global approach was necessary, taking account of all aspects of a sustainable development policy for Europe's marine environment.
The Member States must devise strategies for the marine environment in a number of stages for waters falling under their sovereignty. By 2015 these strategies ought to produce a programme of measures designed to achieve good environmental status. Member States sharing the same marine region or sub-region will have to cooperate to coordinate the various components of marine environment strategy.
Work must continue with the creation of marine parks, as highlighted by the Grenelle Environmental Forum. The report provides for the creation of protected areas, but it could have been more restrictive.
in writing. - I was able to support the compromise package reached across this house on the Lienemann report on the marine environment. It is essential for future policy in this area that a holistic and balanced approach is taken. The Common Fisheries Policy perhaps serves as a template for how not to nurture the marine environment. Central control from Brussels is no way to manage the seas and oceans of Europe and the wider world. I therefore recognise that the EU has a valuable role to play in marine environmental policy but also believe that the needs and views of individual maritime communities must be factored into the equation.
(PL) Madam President, I voted in favour of this report as a representative of one of the eight countries most directly concerned and fully aware of what is involved. I did so because in Poland there is a significant concentration of particles, in excess of the permitted daily and annual levels. Silesia is the area most affected. It is the most industrialised region of the country. I consider this to be a step in a very positive direction as regards protecting the environment in my country in general and in Silesia in particular.
(CS) (The beginning of the speech was inaudible) ...and cleaner air for Europe is a very good example of the way the Union works. The joint undertaking is based on Article 251 of the EC Treaty. This Directive simplifies the legislation, replaces several other Directives and also stipulates the permissible levels of small particles in the air. It is the result of a consensus between political groups as well as between countries. Moreover, it is an example of a sensitive approach to the delimitation of competency in this area between the Union and the Member States. I appreciate the work done by the rapporteurs and I am happy that we have adopted this modern Directive, which simplifies and underpins our high ambitions in this area.
in writing. - (PT) I voted in favour of Mr Krahmer's recommendation for second reading on the Council common position for adopting a directive of the European Parliament and of the Council on ambient air quality and cleaner air for Europe. I did this because I consider that the text negotiated between Parliament and the Council is generally positive, both in terms of protecting public health and in terms of environmental protection.
In Europe, 360 000 people die ten years early due to air pollution. Studies show that the effects of air pollution particularly impact on children's health which is why air quality plans must include measures to specifically protect vulnerable population groups such as children.
in writing. - (PT) The natural resource of 'air' is every day becoming increasingly polluted, mainly in urban centres and regions of EU Member States with the highest population densities. Air pollution is harmful to human health, in terms of diseases of the respiratory and cardiovascular systems, and also to ecosystems. We know that children, the elderly and people living in the most populated and congested urban centres and also those living close to major traffic routes are particularly vulnerable.
The European Parliament has today expressed, at second reading, its position on the Council common position on ambient air quality and cleaner air for Europe. The text of this common position includes some of Parliament's proposals that we tabled at first reading. However, there are some points on which the Council's position is immovable; for example, it does not accept any changes to the provisions regarding daily and yearly limit values.
For its part, the European Parliament intends to defend three main points of its position: the setting of more ambitious target and limit values; more flexibility in the adoption of stricter measures at source, and the establishment of long-term goals.
in writing. - (FR) I voted in favour of this report.
Of all the types of pollution, air pollution is the main concern of 54% of the French population. It is therefore important to supply daily information to the public, particularly people with allergies, on the particles suspended in ambient air.
As Chairwoman of the Loire departmental air quality network since 1991, I am extremely pleased that regulations have been introduced for finer particles, often the most harmful, which had hitherto not been covered. This will allow us to take better consideration of the upsurge in respiratory illnesses such as asthma, bronchitis and emphysema.
Preservation of the quality of exterior air must not neglect air in closed spaces, where we can spend over 80% of our time. Little importance is attached to the studies on air quality inside buildings, although it certainly has at least the same impact on our health as exterior air.
This new Directive means that the Member States will also have to set up particle sampling points in urban areas. This measure follows the same lines as our work in France with the Grenelle Environmental Forum.
in writing. - I supported the compromise package reached by the various political groups on the Krahmer report on air quality. Air pollution causes serious health damage across the EU, leading to many thousands of premature deaths. The compromise package will introduce monitoring obligations in relation to certain fine particles and, hopefully, marks a step in the right direction in improving the quality of air and, accordingly, the quality of life for European citizens.
in writing. - I voted for this report not because I believe it makes the major step forward we need in tackling air quality, but because it is at least some advance, despite the attempt of some in Parliament to weaken this protection.
We are now recognising the importance of tackling smaller particulates, which are so damaging to people's health, and have avoided increasing implementation periods.
Local authorities have a vital role to play in the implementation of air quality directives, and these standards need to be borne in mind when considering new developments - such as airport expansion or new road infrastructure near schools or hospitals.
in writing. - (NL) The Group of the Alliance of Liberals and Democrats for Europe voted today for the agreement on air quality, in which strict standards are agreed for particulate matter. By 2015 a maximum of 25 micrograms of fine particulate matter (PM2.5) will be permitted. It has also been agreed that certain areas with high concentrations may be given an extension if they can demonstrate that they have done everything they can to improve air quality and they have an effective source control policy in place. That is very important for the Netherlands, as it will mean that construction projects are not brought to a standstill. This will allow the protection of public health and the environment to go hand in hand with economic development.
All the same, the ALDE Group considers that the target of 20 micrograms of PM2.5before 2020 in the compromise is unfeasible. It would be wiser to wait for the evaluation date of 2013 before setting later targets.
in writing. - (PT) The goal set by this report is to improve the interoperability of the Community rail system or, in other words, to increase the possibility of obtaining authorisation for a train from one Member State to travel through another Member State.
Aside from the other important aspects considered in this respect, including certain technical aspects, the fundamental aim of this directive is to remove all obstacles to the movement of 'Community trains'.
It should not be forgotten that this report fits within the strategy of liberalising (and privatising) rail transport in the EU. As we have seen in other Community legislative initiatives on transport, as well as in this one, the main objective is to remove all obstacles to the liberalisation of international rail transport, in this case by removing, through harmonisation, any different rules or requirements applied to rolling stock in each country.
Finally, it must be pointed out that the harmonisation and simplification of the national authorisation procedures and the principle of mutual recognition should never override more appropriate rules established at Member State level or remove the prerogative of each Member State to lay down such rules.
in writing. - (FR) I voted for the Ortuondo Larrea report on the recast of the Interoperability Directive, for interoperability is the key to revamping our European railway system. Rail transport, in fact, can only become competitive again - compared with road traffic in particular - if it moves up to a continental scale, and this mainly depends on the ability of trains to cross borders. Even though the administrative obstacles have been largely removed, we are still left with some very real technical obstacles. Thus I am very glad that this text was agreed at first reading, since urgent progress must be made in this field. The text, which now makes rail interoperability a political priority, should represent a great leap forward for European railways.
in writing. - (PT) The report on which we have voted today on the interoperability of the Community rail system is most important as an incentive for investment in rail transport and is vital for creating genuine freedom of movement in the European territory.
The measures proposed to facilitate the interoperability of locomotives in the Community are measures for which we have all been waiting. In order to create a European area of transport without borders which genuinely encourages the free movement of people and goods, we must create the necessary conditions so that a journey from Lisbon to Helsinki is viable on all modes of transport.
Rail transport must be able to develop as a fully fledged partner in order to achieve the objectives of the common transport policy. We cannot forget that this is a safe and environmentally friendly means of transport that enables the transport of large quantities of goods and passengers. It is a mode of transport that is at the forefront of the fight against the negative effects of air pollution, dangers on the roads and road congestion. I therefore voted in favour of the report by my colleague, Mr Ortuondo Larrea.
in writing. - I welcome initiatives that might help to improve rail systems throughout Europe in a substantive way. The East of England is crying out for improvements in both passenger and freight capacity and greater use should be made of opportunities for TEN funding for the lines serving east coast ports. However, there is another aspect to this matter and that is the through-running of trains from the continent and the opportunities this might give illegal migrants. The report aims to boost the free movement of trains through the removal of technical and operational barriers. There is no consideration of the security aspects. There were major problems at the Frethun rail freight depot in Northern France which impacted on Channel Tunnel operations until, in 2002, additional security was introduced. Given the absence of consideration of this matter, I abstained on the report.
in writing. - (SV) We voted for the Commission's proposal for a directive. We think that there is a need for common provisions on systems of direct support and that it is a positive move to replace a system in which support is linked to production with one in which, for example, rural development, open landscapes and quality are the main focus.
We support the Commission's proposals for simplifications. A simplified procedure is a way forward if we are to gain the acceptance of the farmers themselves. Unlike the committee, we consider that controls are also important in order to give the system legitimacy in the eyes of the EU taxpayer. However, the controls must be proportionate to the circumstances which they aim to bring about. The regulatory systems should be organised in such a way that they do not lead to misunderstandings.
in writing. - (PT) We do not agree with the opinion expressed in the report on scrapping production aid in favour of a single payment scheme for producers based on a history of their production, thus forcing them to meet the objectives of the cross-compliance system. This system has led to production being abandoned by many small and medium-sized farmers and family farms and to rural areas being abandoned, to losses of biodiversity and to a reduced chance of achieving the goal of food sovereignty in certain Member States, particularly Portugal.
However, we agree with the need for more information in the agricultural sector so that this can adapt to the cross-compliance rules. We also feel it is vital to provide adequate training for those carrying out inspection of farmers' activities and that inspectors should have the discretion to take into account unseasonal and sudden factors which mitigate against full compliance with the requirements, due to no fault of the farmer.
The importance of agricultural activity should be taken into account as farmers provide a genuinely public service to society. That is why support measures must be maintained, including the timely payment of aid.
in writing. - (SV) The amendments made by the Committee on Agriculture and Rural Development to the Commission's proposal are good in part and very bad in part. Junilistan agrees that it is now too difficult for individual agricultural businesses to understand the content of the EU's various directives and regulations on agriculture. Simplification is absolutely essential.
But I object to the proposed text of the Committee on Agriculture to the effect that there is no real place in the system for unannounced checks 'as they contribute to a disproportionate but valid sense of fear'. There must be effective checks when public funds are paid to individuals. We cannot compromise on that, yet this is what the Committee on Agriculture and Rural Development of the European Parliament wants to do for some reason.
I have therefore chosen to vote against the European Parliament Resolution on this matter.
in writing. - (EL) The simplification and reduction of bureaucracy is desirable, but here it is being used as a pretext for more policing of farmers.
Multiple conformity is therefore an extremely hypocritical notion because it knowingly overlooks substantial issues relating to the environment and public health, such as GMOs, and places particular emphasis on matters of only minor importance. As regards animal welfare, this is an excuse for serving external interests, mainly those of the transport companies, at the expense of stock breeders and consumers, since the cost is being increased with no substantial benefit to the community.
Overall, multiple compliance, without any substantial benefit to the environment, public health or the health of animals, for which purposes it was supposedly introduced, has placed a heavy financial burden on farmers and stock breeders. In our country, the costs of compliance for livestock facilities are intolerable for goat and sheep farmers, with negligible benefits for the environment, public health and the health of animals, although these are areas where the problems can be dealt with effectively if production methods are suited to the physiology of animals and plants. If, for example, a ban is placed on GM crops, meat meal, mineral oils and hormones, and systematic checks are carried out for pesticide residues in agricultural products, then the results for public health and the environment will indeed be much better.